Citation Nr: 9911139	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  95-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for a disorder of the lower back.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the service-connected 
disorder of the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), dated in February and November 1993.  They were 
both remanded by the Board in July 1997 for additional 
development and are now back at the Board, ready for their 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the two issues on appeal has been obtained and developed by 
the agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected lower back disorder currently is manifested by the 
residuals of a fractured vertebra, with cord involvement, 
complete bony fixation (ankylosis) of the lumbosacral spine, 
at an unfavorable angle, with marked deformity and with or 
without the involvement of major or any other joints, or that 
it renders the veteran bedridden or in need to use long leg 
braces.

3.  It has not been objectively shown that the current 
severity of the service-connected lower back disorder 
currently presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.

4.  It has not been objectively shown that the service-
connected disabilities currently render the veteran totally 
unemployable or unable to obtain and secure a gainful 
occupation or that the current severity of the service-
connected disabilities currently presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 60 percent for the service-connected back disorder 
have not been met and the preponderance of the evidence is 
against the requested increased rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Codes 5285, 5286 (1998).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to the service-connected 
disorder of the lower back have not been met and the 
preponderance of the evidence is against such a rating.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.1, 4.2, 4.7, 4.10, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims (not to be construed, however, as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence, per 38 C.F.R. § 3.159(a) (1998)), 
has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to ankylosis, contracted scars, flail joints, 
etc.), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter referred to as "the Court") has said 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In resolving the two issues hereby on appeal, and pursuant to 
the above Court's holding in Francisco, the Board has 
reviewed all the pertinent and competent evidence in both 
claims folders but has placed more emphasis on the competent 
evidence that was most recently produced, as this is the 
evidence that provides a clear and accurate picture of the 
current severity of the service-connected lower back 
disability and the current impact that the service-connected 
disabilities have had on the veteran's employability.

First Issue
Entitlement to a disability evaluation in excess of 60 
percent for
the service-connected disorder of the lower back:

The record shows that the service-connected disorder of the 
lower back currently is rated as 60 percent disabling under 
Diagnostic Code 5293 of the Schedule, which provides for such 
a rating when there is evidence of a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Part, 4, Diagnostic Code 5293 (1998).

A 60 percent disability evaluation is also warranted when 
there is evidence of residuals of a fractured vertebra, 
without cord involvement but with abnormal mobility requiring 
neck brace (jury mast) (Diagnostic Code 5285), and when there 
is evidence of complete bony fixation (ankylosis) of the 
spine, at a favorable angle (Diagnostic Code 5286).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5285, 5286 
(1998).

A 100 percent disability evaluation is warranted when there 
is evidence of residuals of a fractured vertebra, with cord 
involvement, with the veteran being bedridden or requiring 
long leg braces (Diagnostic Code 5285), and for complete bony 
fixation (ankylosis) of the spine, at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286 (1998).

According to the report of a July 1995 private orthopedic 
consultation, the veteran was a 37-year old individual who 
had been suffering from lumbosacral pain on a daily basis 
since 1979 and the condition had been gotten worse lately to 
the point that the veteran was "unable" to bend forward, 
perform activities and stand and walk properly.  It was also 
noted that the veteran was limited when he tried to squat and 
that he was able to stand for only about 30 minutes, sit for 
about 20 minutes and walk for about a block.

The above report also reveals that, on examination, the 
veteran was able to walk a "planti grade" gait, walk on his 
tip-toes and that he had difficulties when walking on both 
heels.  There was tenderness along the midline and both 
paravertebral musculatures from L2 to S1, as well as over 
both sacro iliac joints, and minimal spasticity of the para-
vertebral musculature.  Flexion was described as "60-70dg," 
extension as "minimal" and right and left flexion as "7-
10dg."  Straight leg raising was positive bilaterally "at 
45-50dg of elevation" and reflexes were present bilaterally.  
X-Rays of the lumbosacral spine reportedly revealed narrowing 
at the L5-S1 level and the diagnosis was listed as a possible 
herniated lumbar disc.  The examiner also noted that the 
veteran needed an MRI of the lumbosacral spine, as well as a 
neurosurgical consultation, and that he was "very limited in 
order to perform any type of work at this time."
 
The record also reveals that, pursuant to the Board's remand 
of July 1997, the veteran underwent several studies and 
medical examinations that, in the Board's opinion, provide a 
clear picture of the current severity of the service-
connected disorder of the lower back.  The first of the 
documents reflecting these studies and examinations consists 
of the report of an MRI of the veteran's lumbosacral spine 
that was obtained in September 1997.  According to this 
report, sagittal images demonstrated ventral extradural 
defects at L3-4, L4-5 and L5-S1 with intervertebral disc 
space desiccation at all those levels, but normal vertebral 
body height and marrow signal.  Also, axial images 
demonstrated a mild bulging annulus with minimal sac 
indentation at the L3-4 level, a small central disc 
herniation with minimal sac indentation at the L4-5 level and 
a small central disc herniation with minimal sac compression 
and minimal mass effect on the emerging S1 nerve root, at the 
L5-S1 level.  The impression was listed as small central disc 
herniations at the L4-5 and L5-S1 levels, as described, and 
degenerative changes.

According to the report of a September 1997 VA neurologic 
compensation and pension examination, the veteran was a 39-
year old individual who complained of persistent back pain 
for the last 19 years radiating from his back into his legs, 
worse on the right, with some numbness and tingling.  He had 
had no surgery.  The MRI to which reference was made in the 
previous paragraph was reviewed by the subscribing 
specialist, who said that the study revealed some small 
bulging of L4-5 and L5-S1 with no stenosis nor surgical 
lesion.  It was noted that the veteran had been seen by a 
variety of physicians and had been on various medications, 
namely, Motrin and Tylenol 3, with only partial benefit, and 
that he had had no incontinence, nor constipation, although 
he reported some urgency when he needed to evacuate rapidly.

The above report also reveals that, on examination, the 
veteran's back had no tenderness, there was negative straight 
leg raising and only diminished anterior, posterior and 
lateral mobility.  There was normal strength in all 
extremities, the tone was normal and there was no atrophy.  
Reflexes were "1+" and symmetric, there were no cortical 
release signs and no pathological reflexes.  Sensory 
examination was normal to all modalities.  Gait was described 
as "lumbering," with some circumduction of the right leg 
and difficulty walking on the heels and toes on the right.  
Romberg was negative.  The impression was listed as a chronic 
lumbar syndrome, with no evidence of radiculopathy, no motor, 
sensory or reflex asymmetries and only some mechanical 
findings and gait disturbance, and it was noted that the 
veteran had been scheduled for an electromyogram (EMG) "to 
further elaborate on the situation."

According to the report of an October 1997 VA nerve 
conduction study, the veteran complained of lower back pain 
radiating to the legs, worse on the right, since 1978.  The 
study was initiated but it was stopped at the veteran's 
request, as he reported exacerbations of his symptoms, 
triggered by the nerve stimulation.  The veteran also 
declined an EMG at that time.  The study was deemed as 
incomplete but the subscribing examiner nevertheless was able 
to conclude that at least the study of the right peroneal 
nerve was within normal limits.

According to the report of a February 1998 VA "spine" 
medical examination, the veteran's history was essentially 
unchanged from his previous examination of September 1997, in 
that he had injured his back in 1978 and had had problems 
with his back ever since.  He had recently had one episode of 
fecal incontinence and had continued to have urinary urgency.  
An MRI and a computerized tomographic scan performed in the 
past had showed a two-level degenerative joint disease.  The 
physical findings were noted to be identical to those of 
September 1997, in that he had 70 degrees of active flexion, 
was able to bend to 35 degrees bilaterally and was unable to 
extend his back past neutral.  Passive range of motion was 
again not felt to be wise due to the fact that he had 
developed some fecal incontinence recently.  The veteran was 
able to toe-rise but he was having marked pain in both 
Achilles tendons and calves.

According to the above report, there was weakness and atrophy 
in the left quadriceps and the weakness was rated at "4/5."  
There was decreased sensation in the L5 and S1 roots on the 
left, but no extensor hallucis longus tendon weakness, nor 
any reflex or motor deficits in either lower extremity.  The 
veteran sat leaning to the left and extending his right leg, 
which he said gave him some relief from the pain.  There was 
a positive straight leg raising in both lower extremities.

The above report further reveals a diagnosis of degenerative 
disc disease at multiple levels, the rationale for which the 
examiner said was obviously positive findings on the MRI and 
computerized tomographic scans, as well as his pain patterns 
and decreased range of motion.  However, in response to the 
Board's specific questions regarding the schedular criteria 
required for the requested 100 percent rating, the examiner 
stated that there was no objective evidence of bony fixation 
or ankylosis of the veteran's lower back, that there was no 
evidence of fractured vertebrae with cord involvement and 
that there was no evidence that the veteran had to be 
bedridden or in need to use long leg braces.  He also stated, 
regarding the issue of total rating based on individual 
unemployability, that the veteran's "general physical 
condition plus his back condition plus his emotional state 
and its affect [sic] upon him have rendered this patient 
difficulty [sic] in obtaining gainful employment even of a 
sedentary nature for any extended period of time."

Finally, the record shows that, in an effort to further 
investigate and corroborate the veteran's complaints of 
constant lower back pain, an EMG was scheduled in July 1998.  
The report reflecting this additional study reveals that the 
veteran offered complaints of low back pain, with 
excruciating pain at times, that did not correlate with the 
radiologic and physical findings.  The physical examination 
prior to this study revealed tenderness upon palpation along 
the lumbosacral paraspinals but no focal weakness, myotomes, 
nor dermatomes deficits.  It was noted in the report that the 
veteran "did not tolerated [sic] the exam any further and 
requested to stop" and the impression was listed as a very 
limited EMG exam suggesting an old radiculopathy along the 
levels of L4, L5 and S1, with no acute denervation signs. 

Analysis of the first issue on appeal:

As shown above, the medical evidence recently obtained 
clearly reveals that the schedular criteria for a 100 percent 
rating for the service-connected lower back disorder have not 
been met, as there is no objective evidence of the residuals 
of a fractured vertebra, with cord involvement, of the 
veteran being bedridden or in need to use long leg braces or 
of complete bony fixation (ankylosis) of the spine, at an 
unfavorable angle, with marked deformity and involvement of 
major joints or without other joint involvement.  
Consequently, the Board has no other recourse but to conclude 
that the claim for an increased rating for the service-
connected lower back disorder has failed and that it must be 
denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disorder under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Court has also clarified its Floyd ruling by stating 
that, while the Board cannot assign an extra-schedular rating 
in the first instance under § 3.321(b)(1), the regulation 
does not preclude the Board from actually considering whether 
referral to the appropriate first line officials is required 
nor does it preclude the Board from denying an extra-
schedular rating in the first instance, as the question of an 
extra-schedular rating is a component of every claim for an 
increased rating, as long as the claimant has had a full 
opportunity to present his increased rating claim before the 
RO.  See, Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In the present case, the record shows that the veteran has 
had a full opportunity to present his increased rating claim 
before the RO and the RO already has determined that a 
referral for consideration of this claim on an extra-
schedular basis is not warranted.  The Board has reviewed 
this aspect of the appealed claim for an increased rating 
with the above mandates in mind and agrees with the RO's 
determination, as it has found no basis for further action in 
this regard, since the facts of the case do not support a 
finding to the effect that the case presents an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.

Second Issue
Entitlement to a total disability evaluation based on 
individual unemployability due to the service-connected 
disorder of the lower back:

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  However, if the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341(a) (1998).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome, and not from individual success in overcoming 
it.  Total disability will be considered to exist when there 
is present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanent total disability 
shall be taken to exist when the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 4.15 (1998).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

Where a veteran fails to meet the percentage standards set 
forth in § 4.16(a) and it is determined that he is 
unemployable by reason of service-connected disabilities, his 
claim should be reviewed for a possible extra-schedular 
rating.  The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (1998); see, also, in this regard, Fisher v. 
Principi, 4 Vet. App. 57, 59-60 (1993).

The record shows that the veteran has been service-connected 
for the lower back disorder that was discussed earlier in 
this decision, and also for acne vulgaris and the residuals 
of an injury to the right wrist, since November 1980.  The 
first two service-connected disabilities currently are rated 
as 60 and 10 percent disabling, respectively, while the third 
disability currently is rated as noncompensable.  The 
combined disability evaluation is 60 percent.

The veteran submitted two applications for increased 
compensation based on unemployability (VA Forms 21-8940) in 
June and October 1993, in which he said that he had last 
worked full time in April 1991 and had become too disabled to 
work in December 1992 due to the service-connected lower back 
disorder.  He also said that he had a high school general 
equivalency diploma (GED) and additional training in electric 
motor repair.  Regarding his job experience, he explained 
that he had worked, from 1988 to 1990, for a private company, 
as a carpenter; from April 1991 to December 1992, for a fire 
equipment company, as an inspector; for seven days in January 
1993, for an electric motors company, as a motor winder; 
between February and April 1993 for a private company, as an 
exterminator; for two days in June 1993 for another private 
company, as a machinery maintenance man; and between June and 
September 1993 for yet another private company, as a pest 
exterminator.  He also listed, in the form that he submitted 
in October 1993, three attempts that he had made to regain 
gainful employment in September 1993, apparently to no avail, 
and essentially said, in both forms, that he was unable to 
hold down any job due to his service-connected lower back 
disability.

In support of his claim for a total rating based on 
individual unemployability, the veteran also submitted three 
statements from previous employers who attested to the fact 
that the veteran had either resigned or been laid off due to 
his difficulties arising from his back problems.  He also 
submitted an August 1993 letter from his electric motors 
course instructor at a private technical institution in 
Miami, Florida, who said that he had heard the veteran 
complain of back pain when sitting and standing, had seen 
that the veteran appeared to exhibit discomfort at all times 
and knew that the veteran had been unable to maintain any of 
three positions he had assisted the veteran to secure due to 
re-occurring pain, stress and discomfort, as the veteran 
"[a]pparently ... cannot sit, stand or lift anything without 
subjecting himself to emotional and physical discomfort."

In a "Statement of Patient's Treatment" VA form that was 
dated in September 1994, a VA physician said that the veteran 
suffered from chronic low back syndrome with sciatica, that 
CT scan and X-Rays showed extensive degenerative disc disease 
and that, as a result of this, the veteran had great 
difficulty in keeping a job since he had problems with 
lifting, prolonged sitting, prolonged standing and bending.

As noted earlier, the private orthopedist who subscribed a 
report dated in July 1995 expressed his opinion, at the end 
of his report, to the effect that the veteran was "very 
limited in order to perform any type of work at this time."

The record contains also copies reflecting VA mental health 
treatment during the mid-90's, to include a specific record 
dated in January 1995 that reveals a discussion with the 
veteran regarding what was described as his "vocational 
difficulties."  According to this record, the veteran 
reported that he was unable to find employment as long as he 
was honest regarding his back problems and that, if he failed 
to disclose these problems, he invariably ended up with major 
back problems and lost the job anyway.  He said that he would 
like to move from physical to more mental labor and that, to 
that effect, he hoped to take a computer course at a private 
institution.  The veteran was advised to attend a vocational 
consultation in order delineate his job restrictions and find 
an appropriate position.

Another VA mental health record, this one dated in June 1995, 
reveals that the veteran was "let go of a good job" on May 
26, 1995, due to his continuing back problems, which made his 
work performance too unpredictable.  According to the 
veteran, there were days when he could not get out of bed at 
all and he felt very discouraged and guilty, as he could not 
provide his family with sufficient income and he could not 
offer his children even the economic basics.  This and other 
VA mental health records produced in 1995 and 1996 also 
reveal that the veteran was diagnosed with major depression 
and was prescribed the well-known antidepressant medication 
Elavil.

According to a VA outpatient medical record dated in 
September 1995, the veteran was still on the medication 
Elavil but said that he still felt depressed, was unable to 
concentrate, had poor memory and eating and sleeping 
difficulties, and that he wanted a letter to the effect that 
he was not able to work.  The subscribing physician noted 
that he explained to the veteran that he would write a letter 
"for temporary disability but not for permanent."

A VA outpatient medical record dated in March 1997 reveals 
the results of a psychological consultation for the 
evaluation of anxiety and possible somatization of 
psychological distress.  According to this record, the 
veteran had been seen by the mental health clinic since 
approximately 1990 and currently reported that he experienced 
intermittent episodes of heightened anxiety wherein he 
exhibited symptoms including shortness of breath, dizziness, 
palpitations, sweating, tremor, tightness of chest, fear of 
dying and significant concern regarding the recurrence of 
anxiety symptomatology.  He also stated that these discrete 
episodes of physiological/psychological arousal occurred 
without warning and did not subside until he locked himself 
in the bathroom and curled up in the corner.  He also 
reported having experienced auditory and visual 
hallucinations in the past and said that the psychiatric 
symptoms began three years after service.

According to the above report, the veteran also reported 
depressive indicators including general feelings of sadness, 
decreased motivation, feelings of hopelessness and 
worthlessness and irritability.  He also said that his lower 
back pain had incapacitated him to a point where he could not 
perform duties effectively, although he admitted that he 
currently was employed as a laborer at the Miami 
International Airport, but reported that he had difficulty 
with some of his required duties due to pain symptoms.  The 
subscribing psychologist concluded that, while the veteran 
had been diagnosed in the past with dysthymic disorder with 
major depression and psychotic features, the information that 
he had just reported was suggestive of diagnoses of 
schizophrenia, paranoid type, panic disorder with agoraphobia 
and depressive disorder, not otherwise specified, rule out 
pain disorder associated with both psychological factors and 
a general medical condition.

The record contains an undated three-page form that was 
filled out and signed by a private physician and was marked 
as received at the RO in April 1997.  In filling out this 
form, the subscribing physician stated that the veteran could 
sit, stand and walk for only one, seven and five hours, 
respectively, at one time in an eight-hour day, that he was 
able to sit, stand and walk for a total of one, three and 
four hours, respectively, during an entire eight-hour day, 
and that, while he could frequently lift up to five lbs., he 
could never lift between six and 100 lbs., nor could he carry 
any load weighing between zero and 100 lbs.  It was also 
noted in this form that the veteran could use his left hand 
for simple grasping, pushing and pulling arm controls and 
fine manipulation, but not his right hand, that the veteran 
could not use either feet for repetitive actions as in 
pushing and pulling of leg controls and that he could not 
bend, squat, crawl, climb or reach.

In the above form, the subscribing physician also stated that 
the veteran had no restriction of activities involving 
unprotected heights, being around moving machinery, driving 
automotive equipment and exposure to dust, fumes and gases, 
and only mild restriction of activities involving exposure to 
marked changes in temperature and atmosphere.  Also, in the 
space provided for remarks on the above or other functional 
limitations, he said that the veteran had a history of low 
back pain, had pain in both legs and genitalia, had an 
erectile penis disorder, had been having more difficulties 
than in the past and had pain in the right wrist, which 
represented a possible carpal tunnel syndrome.

According to the report of a VA psychiatric examination that 
was conducted in September 1997, the veteran presented to the 
examination with complaints of hopelessness, helplessness, 
worthlessness and low self esteem.  He said that he was 
unable to hold any kind of job due to his persistent back 
pain and that this had kept him from having a satisfactory 
relationship with his wife and had hurt him also socially.  
Regarding his job history, he said that, after leaving the 
military he had worked many odd jobs, which he could not hold 
for any length of time due to his constant calling in sick 
due to his chronic back discomfort.  Currently, he said that 
he had held an electronics job for the past year and a half, 
that this was the longest job he had ever held and that he 
had worked odd jobs including cleaning carpets, extermination 
and cutting grass.

The above report also reveals that, in the subscribing 
psychiatrist's opinion, the veteran had multiple vegetative 
signs of depression including decreased sleep, decreased 
interest, increased guilt, decreased energy and psychomotor 
retardation and had become so depressed in the past that he 
had developed depression with psychotic features, for which 
he took antipsychotic medication on a regular basis.  In the 
examiner's opinion, the veteran was not felt to be a danger 
to himself or others, was mentally competent for VA purposes 
and had the capacity to understand the nature of, and 
participate in, the physical evaluation board proceedings.  
His degree of social and industrial impairment was deemed 
severe and the diagnosis was listed, in Axis I, as major 
depression, with psychotic features.

A social and industrial survey was also conducted, in 
September 1997, pursuant to the Board's remand of July 1997.  
The report of this survey reveals that the veteran said that 
he graduated from high school, thereafter completed a 
vocational rehabilitation course in electric motors and 
subsequently had a job in this same field but was "let go" 
because he could not do the required heavy lifting.  
Currently, he said that, in addition to the compensation he 
received from VA, he had been working full time for a private 
company (Hughes Avicom) for one and a half years, with duties 
including picking up videos, cleaning them and taking them to 
the airport, where he had to push a 200-lb. cart on a 
carpeted area.  He tried not to miss work, since he was not 
lazy, but explained that the job was too difficult, as it 
"killed" his back and legs and that his boss complained and 
reprimanded him.

The above social and industrial survey report also reveals 
that, according to the veteran, prior to his current job, he 
had worked as an exterminator for a private company for six 
months but was fired after he had an accident.  Before that, 
he had held four to six other exterminating jobs and had 
worked cleaning carpets.  He said that he had had some 25 
jobs since his separation from the Army and that the work he 
did was usually physical.  He further said that it took him 
four hours to do a job that took others three hours, since he 
had to sit down, even though sitting was not allowed.  He 
also said that the easiest job he had held was exterminating 
and that he might have to get another job of that type 
because he could not continue on his present job and had 
bills to pay.  Regarding his health, the veteran said that he 
was being treated at the VA mental health clinic, that he 
took Elavil, Zoloft and Benadryl and that he was also going 
to the pain clinic and underwent physical therapy on his back 
and legs, which did not help, however.  Regarding the use of 
his spare time, the veteran reported basically no social 
activities since he said that he was in pain all the time.

The above report further reveals the surveyor's summary and 
conclusions to the effect that the veteran seemed to be of 
average intelligence, had never been admitted to the VA 
hospital, was currently struggling financially, had been 
unable to keep a job, was now thinking of returning to 
extermination work only because it was less physically taxing 
and that he forced himself to work because he had to support 
his family.  He was, from the surveyor's perspective, 
socially isolated, unhappy, depressed and seemed to have a 
pessimistic future outlook.

Finally, as noted earlier, the report of the VA orthopedic 
examination of February 1998 reveals its subscriber's opinion 
to the effect that the veteran's general physical condition, 
including his back condition, as well as his emotional state 
and its effect upon him, had brought on "difficulty" in 
obtaining gainful employment even of a sedentary nature for 
any extended period of time.

Analysis of the second issue on appeal:

At the outset, it is noted that it is clear that the veteran 
does not meet the minimum schedular criteria of having a 
single service-connected disability rated at least as 60 
percent disabling or two or more disabilities with one rated 
as 40 percent disabling and the rest of them with sufficient 
disability so as to warrant a combined 70 percent rating.  
Since the veteran does not meet the percentage standards of 
§ 4.16(a), it now needs to be determined whether the service-
connected disabilities render the veteran, as he contends, 
unable to secure or follow a substantially gainful occupation 
so as to warrant an extra-schedular rating.

The Board finds that referral to the RO for consideration of 
an extra-schedular rating is not warranted in the present 
case, as the facts now of record are not felt to present such 
an exceptional disability picture so as to make impractical 
the application of the regular schedular standards and 
warrant an extra-schedular consideration.  In this regard, it 
is noted that the veteran has not had frequent periods of 
hospitalization and, while it is acknowledged that he has 
held numerous jobs throughout the years since he separated 
from active duty, it cannot be said that he has had "marked 
interference with employment" because he has always found 
the way to regain a gainful occupation in order to provide 
for his family and, most importantly, he is currently working 
full time.

As shown by the evidence of record, the veteran is an 
intelligent, educated, well-adjusted, hardworker and young 
individual who has, in addition to a GED, training in 
electrical motors and who expressed, at one point in time at 
least, his willingness to take a course in computers so as to 
be able to hold a "mental" job, i.e., a job that would not 
require physical exertion.  Records in the file also have 
revealed that he was advised to take several steps towards 
obtaining vocational rehabilitation through VA but it is 
unclear whether he actually took any action in this regard.  
In any event, the record is clear in that the veteran can 
work but he definitely needs to try to avoid jobs that would 
put a burden on, and aggravate, his service-connected back 
disorder. 

The Board certainly recognizes the fact that the veteran 
suffers from a lower back disorder that has had an impact on 
his social and occupational capabilities.  However, it must 
be kept in mind that the 60 percent rating that has been in 
effect for several years now is in itself a recognition that 
the impairment makes it difficult for him to obtain and keep 
employment.  See, in this regard, Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The veteran has to demonstrate that 
the service-connected disabilities actually prevent him from 
securing and maintaining a substantially gainful occupation, 
not only that they make it difficult to work.  Unfortunately, 
he has failed to do so and the evidence of record does not 
support the claim for a total rating based on individual 
unemployability.

The Board also notes that it is clear from the record that a 
nonservice-connected disability, namely, the diagnosed major 
depression with psychotic features, has had a considerable 
impact on the veteran's social and industrial impairment.  
This, and any other nonservice-connected disabilities, by 
definition are to be disregarded in determining whether a 
total rating based on individual unemployability due to 
service-connected disabilities is in fact warranted, but even 
if that nonservice-connected disability were taken into 
account in making such determination, the record would still 
show, as thoroughly explained above, that the veteran 
currently is able to follow a substantially gainful 
occupation.

The Board certainly sympathizes with the veteran's claim but 
the facts of this case preclude the Board from granting the 
benefit sought on appeal, as the record does not reveal that 
the service-connected disabilities currently preclude the 
veteran from securing or following a substantially gainful 
occupation.

In view of the above, and after a careful and longitudinal 
review of the record, the Board finds that, not only are the 
schedular criteria for a total rating under § 4.16(a) not 
met, but that the evidence does not present an exceptional or 
unusual disability picture that would make impractical the 
application of the regular schedular standards so as to 
warrant an extra-schedular consideration of the present claim 
for a total rating based on individual unemployability due to 
the service-connected disabilities.  The claim has failed and 
must be denied.


ORDER

1.  A disability evaluation in excess of 60 percent for a 
disorder of the lower back is denied.

2.  A total disability evaluation based on individual 
unemployability due to the service-connected disorder of the 
lower back is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

